DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, Claims 15 and 20 require “wherein when the gas is delivered to the electrostatic clamp at the gas pressure, and the AC clamping voltage is applied at a frequency f2, a plasma forms in the electrostatic clamp, the method further comprising: applying the AC clamping voltage at a frequency f1<f2, wherein at the frequency f1, and at the gas pressure, no plasma forms in the electrostatic clamp.”  It is unclear from this language if applicant is requiring that the clamp be actually operated at f2 to create a plasma and then operating it at f1 to not create a plasma, or if the description of f2 is merely descriptive, since it positively recites “when” the f2 frequency is used and that “a plasma forms” (which would seem to indicate that f2 is actually used), but then only states that the f1 voltage is “applied”.  Additionally, applicant has no support for both creating a plasma then not creating a 
Correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 7, and 17 each require “wherein a product of the gas pressure and channel width is less than a Paschen minimum for the gas, where the Paschen minimum is a product of pressure and distance of an enclosure at which the breakdown voltage of the gas is a minimum”.  This appears to require that the product of the gas pressure and channel width be less than the minimum that exists (it must be less than where the breakdown is at a minimum, but if it is less than the minimum present, then it is the minimum and it cannot be less than itself), which appears to be recursive definition, and so is indefinite and the metes and bounds are unclear to a person skilled in the art.  The Paschen minimum is the dielectric breakdown voltage, which is normally in units of volts and can be determined by the gas pressure and gap distance (channel width).  Since applicant appears to be trying to require that the dielectric breakdown voltage (Paschen minimum) is not exceeded during the clamping operation (i.e. no plasma is generated, since the purpose of the invention is to reduce plasma generation during use [0022]), for the purposes of examination, it will be interpreted to be met if an applied voltage 
Claims 2-6, 8-16, 18-20 depend upon one of the rejected claims and thus incorporate their indefiniteness.
Claims 12 and 17 require generating a “clamping force that exceeds the gas pressure”.  However, pressure is not in units of force, but rather force per area, so they cannot be directly compared to determine which is greater.  As a result, a person of skilled in the art would be uncertain as to the metes and bounds of the claims.  However, the intent of the disclosure is that the electrostatic clamping force and the force produced by the gas pressure oppose each other, and so the clamping force should be sufficiently high that it can counter the force produced from the gas pressure, resulting in a substrate that is effectively clamped (instead of detaching) to the electrostatic clamp [0035].  As a result, for the purposes of examination, if the substrate remains clamped during the clamping step, it will be interpreted to meet this claim limitation.
Claims 13-14 and 18-20 depend upon one of the rejected claims and thus incorporate their indefiniteness.
Claims 15 and 20 require “wherein when the gas is delivered to the electrostatic clamp at the gas pressure, and the AC clamping voltage is applied at a frequency f2, a plasma forms in the electrostatic clamp, the method further comprising: applying the AC clamping voltage at a frequency f1<f2, wherein at the frequency f1, and at the gas pressure, no plasma forms in the electrostatic clamp.”  It is unclear from this language if applicant is requiring that the clamp be actually operated at f2 to create a plasma and then operating it at f1 to not create a plasma, or if the description of f2 is merely descriptive, since it positively recites “when” the f2 frequency is used and that “a plasma forms” (which would seem to indicate that f2 is actually used), but then 
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 4, 5, 7, 10-13, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717).
Singh is directed towards a method for operating an electrostatic clamp (abstract).  The clamp, as shown in figure 2, possesses channels 6, which necessarily have a width, in a ceramic portion 10 [0021], where the ceramic layer is taught to be made from materials that are well known electrical insulators: Al2O3 or AlN, so it is readily apparent to be an insulating portion [0013].  A substrate 4 is arranged on the electrostatic clamp [0020].  It teaches applying a clamping voltage to an electrode of the electrostatic clamp, the clamping voltage generating a clamping force on the substrate, and delivering a gas (He) to the electrostatic clamp at a gas pressure through the at least one channel [0014].  
  Singh teaches that Paschen minimum is a function of pressure and distance over the gap of a cavity and determines the voltage required to create a plasma discharge (breakdown voltage)[0022].  It further teaches controlling the operation during clamping such that no such plasma discharge is created (no He lightup during on the backside during processing of the wafer)[0032], which as discussed in the 112 2nd rejection above, is interpreted to read upon this claim limitation.  While Singh teaches a plasma can be created subsequently in order to declamp faster, that is an optional step to be performed in a subsequent process that is outside of the scope of these claims, and so not excluded by them [0019] (claim 1).
Claim 4: Singh teaches heliu gas pressures of 1-100torr [0014], such as 80torr [0022], which overlaps/anticipates applicant’s claimed pressure ranges. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 5: Singh teaches using helium as the gas [0014].
Claim 7: see the previous discussion for claim 1, additionally, Singh teaches that the clamping voltage can be an AC voltage [0014].
Claim 10: see the previous discussion for claim 4.
Claim 11: see the previous discussion for claim 5.
Claims 12 and 17: see the previous discussion for claims 1 and 7, additionally, regarding the requirement that the clamping force exceed the gas pressure, as discussed in the 112 2nd rejection above, in Singh, as shown in figure 3, the clamping force and the gas pressure oppose each other in the configuration of Singh, such that if the force of the gas pressure was greater than the total clamping force, the substrate would detach from the electrostatic clamp.  Singh further teaches that the clamping force is holding the wafer to the clamp during operation [0016].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the substrate remain clamped to the electrostatic clamp during the clamping operation, since that is its purpose, and so have a sufficiently high clamping force to overcome forces created by the gas pressure and so read upon the claim limitation (claims 12 and 17).
Claims 13 and 18: see the previous discussion for claim 4.
Claims 15 and 20: .
Claims 2, 8, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of Collins (US 5315473).
Singh teaches using AC voltage [0014], but it does not specifically teach the voltages or frequencies used.
Collins is also directed towards operating an AC voltage electrostatic clamp (abstract).  It teaches frequencies preferably between 0.1 and 10 Hz with frequencies between 500 and 1000V to be appropriate and effective for clamping purposes (col 3, lines 20-25), both of which anticipate applicant’s claimed ranges.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to operate an AC voltage at voltages and frequencies within applicant’s claimed ranges, since they were taught to be useful conditions to operate AC driven electrostatic clamps and doing so would produce no more than predictable results (claims 2, 8, 14, and 19). 
Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of Kumar (US5880924).
Singh does not explicitly the widths of the channel, wherein the channel width ranges between 0.1 mm and 0.5 mm. Kumar is also directed towards using electrostatic clamps (abstract) and teaches the diameter of the openings 185 to be preferably about .175+-.025 mm (col 11, lines 20-26). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel widths of Singh with widths taught in Kumar for the purpose of controlling heat transfer gas flow required to handle the load, since these were channel widths known for that purpose and doing so would produce no more than predictable results.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of Horowitz (US 5103367).
As shown in figure 2, Singh teaches a base structure (e.g. 12,16) adjacent to the insulator 10 that acts as a base support to the insulator layer.  Singh does not particularly teach lining the channel with carbon, carbon nitride, or titanium nitride which are grounded.
Horwitz is also directed towards using electrostatic clamps (abstract) and it teaches channels 31, as shown in Fig.2, to inject gas to act as a heat transfer agent, but further teaches lining the channels with carbon in order to prevent discharges (col 4, lines 20-38) and teaches grounding the shield electrode (which would include the conductive portions of the channels) to prevent unwanted attractions (col 2, lines 54-64).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to line at least some portion of the channels of Singh with conductive carbon and ground it, as taught by Horowitz, to prevent unwanted discharges, since doing so was a known option in the art, taught to be advantageous for that purpose.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOEL G HORNING/Primary Examiner, Art Unit 1712